Case 6:19-cv-00612-ADA Document 34 Filed 03/16/20 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT MAR
FOR THE WESTERN DISTRICT OF TEXAS wae Us 16 a

WACO DIVISION yolee
RN DisTNCT Co URT
GABRIEL DE LA VEGA, JR., DE
Plaintiff,
Vv, CIVIL ACTION NO. 6:19-cv-00612-ADA
MICROSOFT CORPORATION, JURY TRIAL DEMANDED
Defendant.

 

 

MOTION FOR RELIEF FROM JUDGMENT PURSUANT TO F.R.C.P. 60,
APPLICATION FOR FURTHER STAY OF EXECUTION, AND SUPPORTING
MEMORANDUM

I. INTRODUCTION
Pursuant to F.R.C.P. 60(b), Plaintiff Gabriel De La Vega Jr. and his counsel Austin Hansley

move the Court for an Order granting relief from its Judgment, dated February 25, 2020, Dkt. No.
39, which granted Defendant Microsoft Corporation’s motion for attorney’s fees in the amount of
$5,457 and requests a further stay of execution of the judgment for the duration of proceedings in
this Court.
Il. PROCEDURAL HISTORY

On February 18, 2020 Defendant Microsoft Corporation filed its motion for aware of
attorneys’ fees (“Defendant’s Motion”) Dkt. No. 31. Thereafter the Court entered its opinion on
Defendant’s Motion on February 25, 2020 Dkt. No. 33, which was less than seven (7) days after
Defendant filed its Motion, without giving Plaintiff the opportunity to respond the Defendant’s
Motion nor did Mr. Hansley receive notice that Defendant Microsoft Corporation would be filing
a motion for sanctions falsely accusing Mr. Hansley of bad faith. See Declaration of Austin

Hansley.
Case 6:19-cv-00612-ADA Document 34 Filed 03/16/20 Page 2 of 9

Notice of Electronic Fiting

The following transaction was entered by Shelton, Bary on 2/18/2020 al 9:25 AM CST and filed on 2/18/2020

Case Name: De La Vega v. Microsoft Corparation
Case Number. Foe w MOST 2 ADA

Filer: Microsoft Corporation

WARNING: CASE CLOSED on 02/05/2020

Document Number: 31

Docket Text:
MOTION for Attorney Fees by Microsoft Corporation. (Attachments: # (1) Affidavit of Barry K. Shelton, # (2) Exhtbit A, # (3} Proposed Order}{Shelton, Barry)

The tolgwang Wanaction wes echernd on 2792000 B18 tt AM CST and tard oo 24/2020
Case Nome: De ba Vega v Mercanft Corporston

Casenrnber, 6:19.55 29812 408

Fler.

WARIEMG, CASE CLOSED on 02/09/2070

Socument Muamber: $3

Docket Text:

ORDER GRANTING [91] Motion for Attornsy Fees. ITIS FURTHER ORDERED that the Hanslay Law Firm is table for payment of Microsofts sttomeys tees in the amount of $5,457.00. The Court
ORDERS the Hansiey Low Firm must tondor payment of that entire amount to Microsofts Counsel within thirty (30) days of this Order and seen reimbursement trom Ptalntit De La Vega if sppronriate.
ITIS FURTHER ORDERED thot Platntifis Counsel, Austin Hanstey, complete ten (10) hours of legal ethics courses by en accredited provider within ninety (90) days of thie Order and provide proof to
the Court that he has done so. Untt Mr. Hanstey completes those ethics courses and noUifles the Court, ofl ettarneys from the Hanstey Law Firm are prohibited from fing anything on the Western
istrict of Texas ECF cystem.2 The Clerks Office for tho Westem District of Toxas Is directed to suspend ine ECF filing privtieges for a members of tha Manstay Law Firm until further ordered. Signed
by Juage Alan 0 Albright. (2m}

See Declaration of Austin Hansley.

Ill. LEGAL STANDARD

A motion for relief from a judgment pursuant to F.R.C.P. 60(d)(3) provides that This rule
does not limit a court's power to: set aside a judgment for fraud on the court. Rule 60(d)(3)
functions as a saving clause: it allows courts to “set aside a judgment for fraud on the court”
without a strict time bar. The standard for “fraud on the court” is, as a consequence, demanding.
“[O]nly the most egregious misconduct, such as bribery of a judge or members of a jury, or the
fabrication of evidence by a party in which an attorney is implicated, will constitute fraud on the
court.” Rozier v. Ford Motor Co., 573 F.2d 1332, 1338 (Sth Cir.1978) (citations omitted). Fraud
under Rule 60(d)(3) “embrace [s] ... the species of fraud which does or attempts to [ ] defile the
court itself.” Wilson v. Johns—Manville Sales Corp., 873 F.2d 869, 872 (5" Cir.1989).

Hazel-Atlas Glass recognized a court’s inherent power to vacate a judgment obtained by
fraud. Courts are given wide discretion in determining whether relief should be granted under Rule
60(d)(3) based on fraud. Buck v. Thaler, 452 F. App’x 423, 431 (5th Cir. 2011).

IV. FACTS AND ARGUMENT
Case 6:19-cv-00612-ADA Document 34 Filed 03/16/20 Page 3 of 9

In the Court's order on Defendant Microsoft’s Motion it states that “Mr. O’Finan further
informed the Court that he was not in favor of filing the February 5th Notices of Voluntary
Withdrawal but deferred to Mr. Hansley’s decision on the matter and allowed Mr. Hansley to use
his Electronic Case Filing System login as Mr. Hansley had not made an appearance in the case.”
(H’rg 7:23-8:9, February 14, 2020). In fact, these statements are false, Mr. O’Finan knew they
were false, and specifically intended to mislead this Court which amounts to fraud upon this Court.
See Declaration of Austin Hansley.

Mr. O’Finan first approached Mr. Hansley with the proposition that it may be necessary to
file a notice of voluntary dismissal without prejudice. On February 5, 2020 at 9:27 a.m. Mr.
O’Finan sent Mr. Hansley an email stating “If you are interested in helping your client. You may
want to quickly file a Voluntary Dismissal WITHOUT Prejudice before the Court signs and files

a formal Order Dismissing the Case WITH Prejudice.” See Declaration of Austin Hansley.

DeLaVega = Bins Gas

 

x @@

Paul O'Finan -potinanghanstayfirm.com> Wed,FebS,9.274m TY ty
tame 7

you are tneresied in helping your cuent You may want to Guicky fle a Vountary Dismissal WITHOUT Prepucice pefore me Count signs and mes a formal Order Dismissing the Case WITH Prejuaxe.

By. 41 Paul EOF
Paul W. O'Finan

This is in direct conflict with the statement that Mr. O’Finan represented to the Court at
the hearing regarding the notice of voluntary dismissal without prejudice where Mr. O’Finan stated
that he was not in favor of filing the February 5th Notices of Voluntary Withdrawal. (H’rg 7:23-
8:9, February 14, 2020). See Declaration of Austin Hansley.

Additionally, Mr. O’Finan made the false representation to the Court that he had “allowed
Mr. Hansley to use his Electronic Case Filing System login as Mr. Hansley had not made an

appearance in the case.” (H’rg 7:23-8:9, February 14, 2020). See Declaration of Austin Hansley.
Case 6:19-cv-00612-ADA Document 34 Filed 03/16/20 Page 4 of 9

Paul O'Finan cpefinanghonsteytirm.com> Wied, FebS.1002aN FY
tome

You draft mand t wil fite it
By: /:/ Paul 1 O'F man

Austin Hansley <shansteyphansiayfiem.com> GP Wed. Feds, 1:07PM
to Paut +

Attached find the voluntary dismissals. They have been approved by the cliext.
Best Regards.

By: 4/ dustin Hansley
HANSLEY LAW FIRM, PLLC
Austin L. Hansiey

Texas Bar No.: 24073081

2931 Ridge Rd.

STE 101 #530

Rockwall, Texas 75032

Telephone: (972) 528-9321 ext. 1000
Facsimile: (972} 370-3559

Email: ahansley@-banslevfinn.cony
meu hanslevfirm.com

See Declaration of Austin Hansley.

As seen in the screenshot of Mr. Hansley’s email, Mr. O’Finan told Mr. Hansley that if Mr.
Hansley drafted the notice of voluntary dismissal without prejudice then Mr. O’Finan would file
it. This is in direct conflict with what Mr. O’Finan represented to the Court when he stated that he
“allowed Mr. Hansley to use his Electronic Case Filing System login as Mr. Hansley had not made
an appearance in the case.” (H’rg 7:23-8:9, February 14, 2020). This complete disrespect for this
Court amounts to fraud upon the Court which allows this Court to set aside the judgment pursuant
to F.R.C.P. 60(d)(3). Mr. O’Finan made these statements with the intention to place blame on Mr.
Hansley his boss and the owner of the firm in which he was employed at the time of these
misstatements. While Mr. O’Finan’s resignation letter was dated January 17, 2020 the letter states
that “during the next two business weeks, I would like to get on file, with the Federal District of
New Jersey and the Federal Western District of Texas, Motions to Withdraw and/or Motions to
Substitute in all the cases in these Federal Districts where I am the only licensed counsel

representing the clients of the Firm. If two weeks constitutes insufficient Notice to hire local
Case 6:19-cv-00612-ADA Document 34 Filed 03/16/20 Page 5 of 9

counsel and have the motions ruled on and granted, I will stay on until you have licensed counsel
for all cases and jurisdictions where I am lead/only counsel unless the Court grants my Motion(s)

to withdraw sooner.” See Declaration of Austin Hansley.

Austin Hansley January 17, 2020
Hansley Law Firm, PLLC

2931 Ridge Rd.

STE 101 #530

Rockwall, Texas 75032

Subj: RESIGNATION
Dear Mr. Hansley

lam providing you with Notice that ] am resigning from the Hansley Law Firm, PLLC.
(The Firm) My resignation will be effective on the first day of February, 2020 or sooner by
agreement.

During the next two business weeks, I would like to get on file, with the Federal District
of New Jersey and the Federal Western District of Texas, Motions to Withdraw and/or Motions
to Substitute in all the cases in these Federal Districts where I am the only licensed counsel
representing the clients of the Firm.

If two weeks constitutes insufficient Nottce to hire local counsel and have the motions
ruled on and granted, I will stay on until you have licensed counsel for all cases and jurisdictions
where J am lead/only counsel unless the Court grants my Motion(s) to withdraw sooner.

See Declaration of Austin Hansley.

In fact, Mr. O’Finan’s resignation letter contained false allegations attempting to
fraudulently induce Mr. Hansley to pay him additional compensation. Mr. O’Finan’s resignation
letter indicates that Mr. Hansley promised to pay him a portion of contingency fees on the firm’s
cases. This indication is false and the only agreement between Mr. Hansley and Mr. O’Finan was
to pay a salary of $50,000 per year. Additionally, Mr. O’Finan falsely represents in his letter that
the “original deal was that I started at $50,000.00 per year with a pay raise to $90,000.00 starting
in December 2019.” There was never an agreement to pay Mr. O’Finan $90,000 starting in
December 2019. See Declaration of Austin Hansley.

Mr. O’Finan is an ex-CIA employee and is a trained spy. I believe that Mr. O’Finan may
have entered my firm to sabotage it but the reason for wanting to do that is beyond me. When I
interviewed him, he claimed that he was trying to help me. While working for my firm, I personally

witnessed Mr. O’Finan working on his own cases without my consent and I found out later that
Case 6:19-cv-00612-ADA Document 34 Filed 03/16/20 Page 6 of 9

Mr. O’Finan was working for another Jaw firm doing family law while Mr. O’Finan was supposed
to be working on the firm’s cases. During this period Mr. O’Finan was fraudulently secreting
payroll funds from my firm. See Declaration of Austin Hansley.

Furthermore, the Western District of Texas’ local rule CV-7(e)(2) provides that ‘“‘a response
to a nondispositive motion shall be filed not later than 7 days after the filing of the motion.” In
fact, the Court’s order granting Defendant Microsoft Corporation’s motion for attorneys’ fees was
docketed on February 25, 2020 at 8:11 a.m. which is less than seven (7) full days from when
Defendant Microsoft Corporation filed its motion for attorneys’ fees on February 18, 2020 at 9:25
a.m. Additionally, Plaintiff was not afforded a hearing to which the subject was the deprivation of
property rights. See Goldberg v. Kelly, 397 U.S. 254, 267 (1970). Therefore, Plaintiff was not
afforded adequate due process in responding to Defendant’s motion for attorneys’ fees which is a
violation of Plaintiff's due process rights under the U.S. Constitution which this Court has vowed

to uphold.

Notice of Electronic Filing

The folowing transaction was entered by Shelton, Bary on 2/18/2020 at 9.25 AM CST and filed on 2/48/2020
Case Name: Oe La Vega v. Microsoft Corporation

Case Number. 6 19-cv-06612-Ans

Fler; Micrasoft Corporation

WARNING: CASE CLOSED on 02/05/2020

Document Number: 31

Docket Text:
MOTION for Attorney Fees by Microsoft Corporation. (Attachments: # (1) Affidavit of Barry K. Shelton, # (2) Exhibit A, # (3) Proposed Order}(Shelton, Barry)

‘The Reicwing Necceactos was entered 0c UFZ070 at 11 AM CST wext Sed ont 22-4/7020
Cone Nace: Dele Vegsy Micrasoft Corponstion

Cees daxnder, Rice Soa 2 ADS

Fer,

WASENO: CASE CLOSED on 22/05/2070

Oacixment Nuraber, 33

Docket Fert
ORDER GRANTING [31] Motion for Attomey Fees. IT 1S FURTHER OROERED that the Hansiey Low Finn |s [abie for payment of Microsofts attomeys fees in the amount of $5,457.00. The Court
ORDERS the Hansiey Law Firm must tender payment of thot entire amount to Kerosonts Counsel! within thirty (30) days of tus Order and ocok reimbursement (rom Piainttt Da La Vega If cpproprists.
STIS FURTHER ORDERED that Plaintiffs Counsel, Austin Hansiey, complete ten [10) houra of legal ethics coursea by en aceredited provider within ninety (80) days of thin Orter and provide proof to
the Court that he has done so. Uni! Mr. Kansiey completes those ethics courses end noufles the Court, ell ettorneys (rom the Hensley Law Firm are prohibited trem fing anything on the Westen
Otctrict of Toxzs ECF system.2 The Clorns Office for the western District of Texas is directed ta suspend the ECF filing privileges for ail mambers of the Hansiay Low Firm until! further ordored. Signed

by Judge Alan D Albright, {am)
See Declaration of Austin Hansley.
When there is no material fact in dispute, due process requires only that the delinquent

party be provided with notice of the possibility that sanctions will be imposed and with an

6
Case 6:19-cv-00612-ADA Document 34 Filed 03/16/20 Page 7 of 9

opportunity to present evidence or arguments against their imposition. Roadway Express, Inc. v.
Piper, 447 U.S. 752, 767 (1980). Here Defendant Microsoft Corporation did not provide Plaintiff
or Mr. Hansley with notice of their motion for attorneys’ fees which came as a surprise to Mr.
Hansley when it was filed. See Declaration of Austin Hansley. But as outlined herein there are
significant factual issues that are relevant to the Court’s determination that Mr. Hansley should be
personally sanctioned and found to have acted in bad faith. This is evident as the facts used by the
Court to determine that sanctions were appropriate, and that Mr. Hansley acted in bad faith are
proven false on their face in this motion.

Finally, Mr. Hansley has completed ten (10) hours of ethics credits as instructed by the

Court to reinstate his Western District of Texas ECF privileges. See Declaration of Austin Hansley.
Case 6:19-cv-00612-ADA Document 34 Filed 03/16/20 Page 8 of 9

| MCLE TRANSCRIPT

Compliance

*
Austin Lee

Hansley :
2020

Austin Lee

Hensley:
2020

Austin Lee
Hansley :
2020

Austin Lee
Hansley :
2020

Austin Lee

Hanstey :
2020

Austin Lee

Ranstey :
2020

Austin Lee
Hanstey :
2020

Austin Lee
Hanstey :
2020

Austin Lee
Hansley :
2020

Date
Taken #

3/11/2020

3/19/2020

3/10/2020

3/10/2020

3/16/2020

3/10/2020

3/3/2020

3,3/2020 3

2/26/2020

3/3/2020

Course

Reporting = Number
Date (Course #)
3/1172020 174071184

3/10/2020 174064377

3/10/2020 = 174046656

3/10/2020 174069047

3/10/2020 174069214

3/10/2020 174045608

174066448

174066092

Course Title
(Course #)
Here Comes
Trouble: Eary
Detection and
Mitigation of
Confii

Data Protection,

Security &
Lecat Ethics

(Upcate:

When Bea
Biases Happen
to Good People:
4 Primer on
Recognizi

Ethics anc Lega:

Wiiting Update

Arrangements
that Bon't Run

Afoul of the Eth

Examining the
Gender Gap in
Litigation and
Compliance

Attomey
Professionalism:
Complying With
Professionat
Norms

Civility ane
Professionatism
in the
Courtroom

Alternative Fee

Credit Ethics
Hours = Hours
1.00 1.00
1.50 1.50
1.00 1.00
1.00 4.00
4.00 1.00

1.00 1.00

41.00 4.00

 

6.00

0.00

 

3/3/2020 174069215

See Declaration of Austin Hansley.

Aint
Misbehavin:
Avoicing Ethical
Probiems at the
USPTO

1.50 1.50

6.00

Self Study

Self Study — Ethics
Hours Hours
.00 6.00
6.00 0.00
0.00 9.00
0.00 0.00
6.00 6.00

6.00

6.00

6.00
Case 6:19-cv-00612-ADA Document 34 Filed 03/16/20 Page 9 of 9

V. CONCLUSION

For these reasons, it is respectfully requested that this Court grant the relief requested and

enter a stay of execution for the duration of these proceedings and for the Court to reinstate Mr.

Hansley’s ECF privileges.

Dated: March 16, 2020

Respectfully Submitted,

/s/ Austin Hansley
HANSLEY LAW FIRM PLLC

Austin Hansley

Texas Bar No. 24073081

2931 Ridge Rd. STE 101 #530
Rockwall, Texas 75032

Tel: (972) 528-9321 Ext. 1000
Fax: (972) 370-3559

Email: ahansley@hansleyfirm.com
www.hansleyfirm.com
